      Case 4:19-cv-04415 Document 1 Filed on 11/08/19 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DWAYNE DICKERSON                               §
Plaintiff,                                     §
                                               §
vs.                                            §   CIVIL ACTION NO. ____________
                                               §
RAND HENDERSON AND                             §
MONTGOMERY COUNTY SHERIFF'S                    §
DEPARTMENT                                     §
Defendants.                                    §

                                  NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       1.     Defendants    RAND      HENDERSON         AND     MONTGOMERY           COUNTY

SHERIFF'S OFFICE (“Defendants”), by its undersigned attorney, respectfully shows this Court

as follows:

       2.     On October 22, 2019, Cause No. 19-10-14292 was commenced against

Defendants in the 284th Judicial District Court of Montgomery County, Texas, and is now

pending therein.

       3.     On October 24, 2019, Defendants were served with this lawsuit.

       4.     This action is a civil action of which this Court has original jurisdiction of the

above-entitled action pursuant to 28 U.S.C. §1331, and the action may therefore be removed to

this Court pursuant to 28 U.S.C. §1441(c) in that one of the claims against Defendant appears to

arise under § 1983 of Title 42 of the United States Code, The Americans with Disabilities Act

(ADA) and Section 504 of the Rehabilitation Act of 1973 (Section 504).

       5.     This notice is filed with this Court within 30 days after Defendant became aware

of Plaintiff's Original Petition, originally filed as “Statement of Claim” in the above-entitled
      Case 4:19-cv-04415 Document 1 Filed on 11/08/19 in TXSD Page 2 of 3



action.

          6.    On the date set forth below, a copy of this Notice is being filed with the Clerk of

the District Court of Texas, County of Montgomery.

                                   Index of Matters Being Filed

          7.    Exhibits:

                1) Plaintiff’s Original Petition, originally filed as “Statement of Claim”

                2) Affidavit of Military Service filed 10/22/2019

                3) Plaintiff’s cover letter indicating service of Statement of Claim to Defendants

                   on October 22, 2019

                4) Plaintiff’s Motion to Amend and Supplement his Original Statement of Claim

                5) Notice of Lawsuit and Request for Waiver of Service of Summons

                6) Affidavit of Military Service filed 11/3/2019

                7) Plaintiff’s cover letter indicating service of Plaintiff’s Motion to Amend and

                   Supplement his Original Statement of Claim to Defendants on November 3,

                   2019

                8) Docket Report

          8.    The requirements of 28 U.S.C. § 1446(a), (b), (d) and (e) and S.D. Tex. Loc. R.

LR81 are thus satisfied. Accordingly, Defendants respectfully request that the removal of this

action be entered on the docket of this Court.

          WHEREFORE, Defendants pray that the above-entitled action be removed from the 284th

District Court of Montgomery County, Texas to this Court.

                                               Respectfully submitted,

                                               B. D. GRIFFIN
                                               Montgomery County Attorney
                                                  2
      Case 4:19-cv-04415 Document 1 Filed on 11/08/19 in TXSD Page 3 of 3



                                           501 North Thompson, Suite 300
                                           Conroe, Texas 77301
                                           Tel. (936) 539-7828
                                           Fax. (936) 539-7964


                                           By:      _/s/ Ronald P. Chin
                                                  Ronald P. Chin
                                                  Assistant County Attorney
                                                  Texas Bar No. 24001881
                                                  Federal Bar No: 22200
                                                  501 North Thompson, Suite 300
                                                  Conroe, Texas 77301
                                                  Tel. (936) 539-7828
                                                  Fax. (936) 760-6920
                                                  E-Mail: ronald.chin@mctx.org
                                                  ATTORNEY FOR DEFENDANTS
                                                  RAND HENDERSON AND
                                                  MONTGOMERY COUNTY SHERIFF'S
                                                  OFFICE


                              Notice of Electronic Filing
I, Ronald P. Chin, Assistant Montgomery County Attorney, certify that on the 8th day of
November, 2019, I have electronically filed a true and correct copy of the foregoing
notice in accordance with the CM/ECF System and Rules of the Southern District of
Texas.

                                           __s/Ronald P. Chin__________
                                           Ronald P. Chin


                                    Certificate of Service

I, Ronald P. Chin, Assistant Montgomery County Attorney, certify that on the 5th day of
November, 2019, I have served by U.S. Mail a true and correct copy of the foregoing
notice to all parties of record as well as through the CM/ECF System in accordance with
the Federal Rules of Civil Procedure and Rules of the Southern District of Texas.

Mailed to:
Dwayne Dickerson, #2267571, Jester III Correctional Facility, 3 Jester Road, Richmond,
TX 77406.

                                            /s/ Ronald P. Chin    _    _    _    _
                                           Ronald P. Chin


                                              3
